OPINION ON RECONSIDERATION
DON BURGESS, Justice.
Pursuant to Tex.R.App. P. 50, we withdraw our opinion of January 26, 2000, and substitute the following in its place.
A jury convicted Benjamin Trujillo of murder and assessed punishment at twenty years’ confinement in the Texas Department of Criminal Justice, Institutional Division. Trujillo raises a single issue on appeal contending the trial court erred in denying his motion to suppress two written statements.
*513BACKGROUND
During the investigation of the murder, Trujillo twice gave the police written statements indicating he shot his employer, Joseph Sanchez, at Sanchez’s place of business. According to Trujillo’s last statement, Sanchez had been harassing him at work for approximately three weeks prior to the murder. Trujillo stated that after arriving at work on March 5, 1997, while sweeping around the office desk, he saw a gun. Trujillo picked up the gun, intending to scare Sanchez in the hope that he (Sanchez) would stop insulting him. According to Trujillo, he was “waiting for him, Sanchez, with the pistol in [his] hand.... The pistol went off.”
' ANALYSIS
The basis for Trujillo’s motion to suppress is the State’s violation of a provision of the Vienna Convention treaty. Article 36(l)(b) of the Vienna Convention on Consular Relations provides:
[I]f he so requests, the competent authorities of the receiving State shall, without delay, inform the consular post of the sending State if, within its consular district, a national of that State is arrested or committed to prison or to custody pending trial or is detained in any other manner. Any communication addressed to the consular post by the person arrested, in prison, custody!,] or detention shall also be forwarded by the said authorities without delay. The said authorities shall inform the person concerned without delay of his rights under
this sub-paragraph_
Vienna Convention on Consular Relations (Vienna Convention), Apr. 24, 1963, art. 36(l)(b), 21 U.S.T. 77 (ratified by the United States on Nov. 24, 1969) (emphasis added). The provision requires a foreign national who has been “arrested or committed to prison or to custody pending trial or is detained in any other manner” to be notified of his rights under the treaty. Trujillo contends that because the two written statements were obtained in violation of the treaty, they must be excluded from evidence in accordance with Tex.Code Crim. Proc. Ann. art. 38.23(a) (Vernon Supp.2000), which requires the exclusion of evidence obtained in violation of any provision of a constitution or of federal or state law.
The State contends Trujillo does not have standing to raise such a claim because the treaty does not provide for enforcement of its provisions by an individual. We have recently addressed this issue and held that foreign nationals do have standing to raise error based upon a violation of the treaty. See Zapata v. State, 12 S.W.3d 178, 183 (Tex.App.—Beaumont 2000, no pet. h.).
The State further argues the Vienna Convention does not purport to provide substantive rights to a foreign national in the criminal justice system of the United States. We addressed this issue in Zapata as well, finding “it is not the Vienna Convention which gives substance to the right, but the law of the State of Texas which provides evidence obtained in violation of any law of the United States is to be excluded from a criminal case. See Tex. Code Crim. Proc. Ann. art. 38.23 (Vernon Supp.2000).” Id. at 183-84.
The Court of Criminal Appeals recently commented on the Vienna Convention treaty and its application:
Article 38.23(a) provides that evidence obtained in violation of a federal or state law or constitutional provision shall not be admitted against the accused and mandates that the jury be instructed to disregard evidence obtained in violation of the law if the issue is raised by the evidence. Under the Supremacy Clause of the United States Constitution, states must adhere to United States treaties and give them the same force and effect as any other federal law. U.S. Const. Art. VI, cl. 2; ... see also Breard v. Greene, 523 U.S. 371, 118 S.Ct. 1352, 1355, 140 L.Ed.2d 529 (1998). Thus, a violation of this treaty would arguably *514fall under the language in Article 38.23(a) if the issue is raised by the evidence. Compare Cardona v. State, 973 S.W.2d 412, 417-18 (Tex.App.—Austin 1998 [no. pet.]) (finding violation of treaty merited exclusion of evidence under Article 38.23(a), but holding error did not affect defendant’s substantial rights).
Maldonado v. State, 998 S.W.2d 239, 247 (Tex.Crim.App.1999). Thus, under Maldonado, a foreign national arrested, imprisoned, taken into custody, or otherwise detained has a right to contact his consulate. See id. at 246. The government authorities responsible for any such action toward a foreign national are required to inform the individual of this right. Id. at 246-47; see Vienna Convention, art. 36(l)(b). If a foreign national is not so informed, the treaty has been violated. See id. at 247. A violation of the treaty constitutes a violation of “the law” as that termed is used in article 38.23(a). See id. If an issue has been raised that the evidence sought to be excluded was “obtained in violation of the law,” the evidence is subject to exclusion under article 38.23(a). See id.
The State concedes in its petition for discretionary review that Trujillo is a Mexican citizen. The State does not contest that Trujillo was “detained” within the meaning of the treaty and the record establishes Trujillo was not informed of his rights under the treaty. Accordingly, the issue before this court is whether the failure to inform Trujillo of his rights under the treaty requires the exclusion of his two written statements under article 38.23.
In considering the relationship between a violation of the treaty and art. 38.23(a), the court in Maldonado stated “a violation of this treaty would arguably fall under the language in Article 38.23(a) if the issue is raised by the evidence.” Id. at 247 (emphasis added). The State contends Trujillo must establish a “causal connection” between the failure to inform him of his rights and the giving of his statements to police. We agree.
In Zapata, we determined that because there was no evidence the statement was “obtained” as a result of the violation of the treaty, the trial court did not abuse its discretion in admitting the statement. See Zapata, at 184-85. Relying upon Breard v. Greene, 523 U.S. 371, 118 S.Ct. 1352, 140 L.Ed.2d 529, 537 (1998), we found there must be some showing the violation had an effect. See Zapata, at 183-84. We noted:
The Court found that under the Antiter-rorism and Effective Death Penalty Act, Breard was not entitled to an evidentia-ry hearing because he failed to develop the factual basis of his claim in State court proceedings. Breard, 523 U.S. at 376-77, 118 S.Ct. at 1355-56, 140 L.Ed.2d at 538. The court then noted “[t]his rule prevents Breard from establishing that the violation of his Vienna Convention rights prejudiced him. Without a hearing, Breard cannot establish how the Consul would have advised him, how the advice of his attorneys differed from the advice the Consul could have provided, and what factors he considered in electing to reject the plea bargain that the State offered him.” Id.
Zapata, at 184. The Court’s comments in Breard make it clear that a defendant must do more than show his rights under the treaty were violated — he must demonstrate how that violation prejudiced him. We find support for our interpretation in the recent decision by the Court of Criminal Appeals in Chavez v. State, 9 S.W.3d 817 (Tex.Crim.App.2000). In Chavez, the court stated:
Johnsonand Daugherty decided Article 38.23(a) should be construed according to its “plain” language with Article 38.23(a)’s “obtained” given its “ordinary meaning” unless this would lead to “absurd results.” [Johnson v. State, 871 S.W.2d 744, 749-51 (Tex.Cr.App.1994); State v. Daugherty, 931 S.W.2d 268, 270 (Tex.Cr.App.1996) ]
[[Image here]]
*515In addition, under both Johnson&and Daugherty, the “plain” language of Article 38.23(a) does not require exclusion of the [evidence]. No “ordinary person” would consider the [evidence] to have been “obtained” in violation of the law. See Daugherty, 931 S.W.2d at 270 (Article 38.23(a) rejects a strict “but/for” test of causation between the illegality and seizure of the evidence). Any causal relationship ... is too remote for Article 38.23(a) to consider the [evidence] to have been “obtained” by the “illegali-ty_” See Daugherty, 931 S.W.2d at 270 (ordinary meaning of “obtained” does not extend to remote causal relationships).
Chavez, 9 S.W.3d at 819-20. Thus, in Chavez, the court rejected a “but/for” test of causation but concluded the causal relationship was too remote for the evidence to have been obtained by the illegality within the meaning of article 38.23(a). Id. While we did not refer to Chavez in Zapata, it is clear we applied its reasoning and we do so again in this case.
As in Zapata, an “ordinary person” would not consider evidence to have been “obtained” by the failure to inform a defendant of his rights to contact the Consul absent any evidence that the defendant would have done so or how the Consul would have advised him. This is particularly true in a case such as this one, as in Zapata, where the defendant had already waived his right to have an attorney present.1 See Zapata, at 184-85.
The State uses the term “causal connection,” but that term connotes a strict “but/ for” requirement that is inappropriate. Therefore, we decline its use and instead hold only, as we did in Zapata, that there must be a showing the failure to inform the defendant of his rights under the treaty had a prejudicial effect on the defendant’s decision to provide the statements. In the instant case, there has been no such showing; thus, there is no evidence the evidence was “obtained” in violation of the law. See Tex. Code CRiM. PROC. Ann. art. 38.23(a) (Vernon Supp.2000).
CONCLUSION
Accordingly, we find the trial court did not abuse its discretion in denying the motion to suppress. See Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App.1997). Trujillo’s sole issue is overruled and the judgment of the trial court is AFFIRMED.

. Trujillo signed a written waiver of his right to counsel. At the hearing on the motion to suppress Trujillo asserted he asked for an attorney prior to giving the written statements. No issue of voluntariness was raised on appeal.